RECORD IMPOUNDED

                                 NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0236-18T1

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

W.B.,

     Defendant-Appellant.
_____________________________

IN THE MATTER OF THE
GUARDIANSHIP OF G.B.,

     a Minor.
_____________________________

                   Submitted July 9, 2019 – Decided September 27, 2019

                   Before Judges Nugent and Accurso.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Bergen County,
                   Docket No. FG-02-0035-18.
              Joseph E. Krakora, Public Defender, attorney for
              appellant (Louis W. Skinner, Designated Counsel, on
              the briefs).

              Gurbir S. Grewal, Attorney General, attorney for
              respondent (Jason Wade Rockwell, Assistant Attorney
              General, of counsel; Jane S. Blank, Deputy Attorney
              General, on the brief).

              Joseph E. Krakora, Public Defender, Law Guardian,
              attorney for minor (David Ben Valentin, Assistant
              Deputy Public Defender, on the brief).

PER CURIAM

        Defendant, W.B. (Wendy), appeals from an August 29, 2018 guardianship

judgment terminating her parental rights to her son, G.B. (Gil), now five years

old.1    She contends that plaintiff, the Division of Child Protection and

Permanency (the Division), failed to prove by clear and convincing evidence

that terminating her parental rights was in the child's best interests, the standard

codified in N.J.S.A. 30:4C-15.1(a). The Division and the Law Guardian oppose

the appeal. Finding ample credible evidence in the record to support the trial

court's determination that the Division clearly and convincingly proved the

statutory criteria, we affirm.




1
    We use pseudonyms for the parties to protect their privacy.
                                                                            A-0236-18T1
                                         2
      This litigation began in April 2016 as a Title 30 action when the Division

filed an Order to Show Cause for Care and Supervision of Gil. On the return

date, the court placed Gil under the Division's care and supervision and ordered

the Division to provide services to ensure his health and safety. In September

of the same year, the Division filed a complaint for custody of Gil. One year

later, in September 2017, the Division filed the guardianship complaint. The

court conducted a guardianship trial in May and July 2018, and issued its opinion

terminating Wendy's parental rights on August 29, 2018. Wendy appealed from

the ensuing order.

      During the guardianship trial, in addition to its documentary evidence, the

State presented the testimony of a DCPP caseworker, a DCPP adoption worker,

an expert psychologist, and an expert psychiatrist. Wendy, in addition to her

documentary evidence, presented the testimony of Gil's maternal grandfather

and an expert psychiatrist.

      The State developed the following proofs. The State became involved

with Wendy and Gil in November 2015 when it received a child welfare referral




                                                                         A-0236-18T1
                                       3
from Child Protective Services of New York, West Chester County. Wendy had

lived in New York but had recently moved to New Jersey. 2

      The Division's initial investigation raised concerns about Wendy's mental

health and her need for appropriate parental guidance and support. Wendy was

supposed to be taking psychotropic medication for schizophrenia but had a

history of non-compliance with her medication. She also had a history of failing

to keep medical appointments to assess and treat Gil's clubbed feet.

      When the Division received the referral, Wendy was residing in a two-

bedroom apartment provided to her through the "Open Doors program by

Advantage Mental Healthcare Services." Open Doors provided Wendy with

rental assistance and linked her with other Social Services for food assistance.

The Division had Wendy undergo evaluation by a psychologist who was a

Division consultant. The psychologist recommended that the Division continue

to monitor Wendy's mental health, offer her support related to parenting, and

have Wendy engage in a partial care program so that Wendy's health needs could

be appropriately monitored. The psychologist also recommended that Wendy

undergo individual and group therapy. Last, the psychologist recommended the


2
  Wendy did not know where Gil's putative father, who had allegedly raped
Wendy, lived. He was not located during the proceedings. His parental rights
were terminated.
                                                                        A-0236-18T1
                                       4
Division help Wendy with vocational training to give her a sense of

independence.

      The Division implemented a safety protection plan. Gil was placed in

daycare from 8:30 in the morning to 5:00 in the afternoon, and a homemaker

came to Wendy's home in the evening to assist her with feeding and bathing the

child and preparing for the next day. The plan required Wendy to take her

prescribed psychiatric medication on time, comply with services for Families

First, comply with the in-home homemaker services on weekends, and comply

with the daily daycare program. In addition to the services provided by the

Division, Wendy's mother assisted Wendy with caring for Gil.

      Notwithstanding the considerable support Wendy received from the array

of services the Division provided, Wendy had difficulty keeping her

appointments and sometimes did not maintain her scheduled medications. In

February 2016, Wendy's older brother began to visit her. Wendy claimed that

her brother had molested her and physically assaulted her when she was a young

child. Nonetheless, the brother told a Division worker he was there "mostly

every day to keep her company and help out."

      Wendy was having difficulty keeping track of her medications. For some,

she took less than the prescribed dosage. For one, she took more than the


                                                                       A-0236-18T1
                                      5
prescribed dosage. Her home was "untidy, with toys strewn about the living

room." The caseworkers, however, were not initially concerned for Gil's safety,

given the array of services Wendy was receiving. They grew concerned when

Wendy told them she was "'overwhelmed'" with her son "as he did not take naps

and often made it difficult for her because she was tired."

       In March 2016, the Division received the report of Wendy's psychological

evaluation.    The psychologist reported that Wendy's "insight into her

psychological functioning and that of others was limited." The psychologist

opined that Wendy's "presentation could be characterized by a presence of

schizoaffective disorders which impacted her functioning."           Concerning

Wendy's ability to parent Gil, the psychologist explained that she was able to

care for the child's basic needs with appropriate guidance, but due to her mental

health, she might need support in place throughout her life to properly pare nt

Gil.

       As previously noted, in April 2016 the Division filed a Title 30 complaint

for care and supervision of Gil. Between the filing of that action in April 2015,

and the Division's filing of the guardianship complaint in September 2017,

Wendy's condition remained about the same. The Division continued to provide

an array of services to Wendy, including home support services. The Division


                                                                         A-0236-18T1
                                        6
was unable, however, to locate an agency that would provide twenty-four hour

supervision and long term care for her. Personnel from the services that were

assisting Wendy started to express concern about the condition of her home. For

example, one service expressed concern about Wendy not cleaning food from

plates and leaving old food around the house.

      In September 2016, Gil's daycare reported that his sippy cup had mold on

it and a few weeks earlier his lunch bag smelled of spoiled milk. Also in

September, workers who visited Wendy's apartment noted a smell of urine, the

baby gate to the stairs removed, and fecal stains on the floor and pillows in two

rooms. Gil had dried feces on his leg and thigh. Wendy admitted that Gil had

suffered from diarrhea since early August but she had yet to take him to the

pediatrician. While the worker was present, Gil ripped off his diaper and

urinated on the carpet. Wendy told the worker she had forgotten to take her anti-

depressant for two days.

      On the same day, September 7, 2016, the Division removed Gil from

Wendy's care. Gil was placed with an aunt and uncle. Within a few weeks, Gil's

aunt and uncle reported that the child was too much for them. Gil was placed

with his maternal grandparents, a situation that accommodated Wendy's liberal

visitation with Gil.


                                                                         A-0236-18T1
                                       7
      From September 2016 when Gil was removed, until September 2017 when

the Division filed the guardianship complaint, the Division continued to provide

services to Wendy. The Division implemented a Children's Aid and Family

Services Therapeutic Supervised Visitation Program so that Wendy could be

observed with Gil in a therapeutic setting, and the personnel involved could

provide Wendy with parenting tips, redirection, if necessary, and continued

bonding efforts. Due to concerns about the conditions in Wendy's home, the

Division provided her with a cleaning service to assist and provide Wendy with

guidance on how to clean dishes, clothing, the home, floors, and furniture. The

Division also arranged for Wendy to undergo psychological evaluations. Wendy

received therapeutic services, medication management, and monitoring.

      In addition, Wendy continued in the "Mentoring Moms" program, which

provided her with a mentor who had an understanding of her needs and who

would meet with Wendy periodically. Unfortunately, the mentor's visits with

Wendy ended after the mentor had to cancel appointments in December 2016

and January 2017 due to a family crisis and the program was unable to reach

Wendy by telephone.

      From November 2016 through March 2017, Children's Aid and Family

Services documented that though a loving and caring person, very engaged with


                                                                        A-0236-18T1
                                       8
Gil and receptive to redirection and feedback during her sessions, Wendy had

difficulty identifying and addressing her son's emotional and physical cues. The

services provided by the organization ended when its personnel felt they could

no longer assist Wendy.

      The Division had recommended a psychological examination due to

concern that Wendy was not receptive to Gil's verbal cues and to get a sense of

Wendy's cognitive ability. After receiving the results of the psychological

evaluation, the Division did not seek to reunify Wendy and Gil.             The

psychologist recommended that Wendy continue with her medication

management, counseling, and family support. In June 2017, Wendy was also

provided with services through a visiting, counseling, and reunification

program.   Her participation ended when the Division's case plan and goal

changed from reunification to placement with a relative and adoption. The

change occurred on August 8, 2017. On August 21, 2017, Gil was placed with

Wendy's cousins, who resided in Florida. The cousins were referred by Gil's

grandparents.

      Gil has remained in his placement home in Florida continuously since

August 21, 2017. Nonetheless, the Division continued to monitor services to

Wendy, especially the mental health services. When a Division adoption worker


                                                                        A-0236-18T1
                                       9
was assigned to the case, the worker continued to address the Division's

concerns that Wendy lacked insight into her mental health diagnosis. The

Division continually encouraged Wendy to work on the issue due to its impact

on her ability to parent Gil.

      In October 2017, a partial care or hospitalization program Wendy had

attended for more than a year reported that she had presented as disorganized

and exhibiting delusional thinking. Program personnel began injecting one of

her medications. The injected dosage lasted approximately one month.

      After Gil moved to Florida to stay with his relatives, the Division

continued to arrange monthly visits for Wendy. The Division paid for her flights

to Florida and her hotel accommodations. Two workers traveled with her to

supervise.

      The Division's adoption worker visited Gil's caretakers in Florida in

November 2017. The worker observed that the resource mother was able to

redirect Gil's attention and have him obey her. The resource mother was firm

with Gil and he responded to her directions. In addition, the resource parents

were able to obtain services for Gil. According to the adoption worker, the

resource parents appeared to be equipped and capable to meet Gil's needs. The

resource parents expressed their commitment to adopting Gil and providing him


                                                                        A-0236-18T1
                                      10
with long-term care. They were uninterested in kinship legal guardianship. The

Division agreed that adoption was in Gil's best interest.

      Dr. Frank Dyer, the Division's expert in psychology and bonding,

conducted a psychological evaluation of Wendy, a bonding evaluation of Wendy

and Gil, and a bonding evaluation of the resource parents and Gil. Based on his

review of Wendy's medical and other records, his psychological testing of

Wendy, and his psychological evaluation of her, he concluded Wendy was

"substantially lacking in parenting capacity."

      Dr. Dyer explained that Wendy lacked insight into her psychiatric

condition, as evidenced by her permitting her brother—who had molested her

when she was a child—to assist her in caring for Gil, and her belief Gil was

removed because of one incident of defecating on the floor. The doctor also

cited "the child's defiance, [Wendy's] incompetence in controlling hi m and the

fact that the home had been observed to be in a really unhygienic condition with

feces on the floor, repeatedly." According to Dr. Dyer, Wendy minimized Gil's

behavioral problems. The doctor's real concern was that Wendy's experience of

failing to control Gil would precipitate a regression in her psychiatric status.

      The doctor noted Wendy had progressed from a state of complete

psychological disorganization to her present stabilized state, which he


                                                                           A-0236-18T1
                                       11
considered a "real achievement." He was concerned, however, that Wendy's

resuming the responsibility of caring for Gil would cause her to experience many

negative feelings, such as anger and frustration, which would in turn cause her

to destabilize.    Wendy did not have any appreciation of the depths,

psychologically speaking, to which she could regress.          She also did not

comprehend the kinds of challenges Gil could present, such as "defiance,

disobedience, having very severe emotional reaction to frustration, being

disrespectful and dismissive of the parents' instructions and commands and

requests."

      Dr. Dyer also predicted "with a high degree of confidence that if [Gil]

were disrupted from his present caretakers, who are doing a good job with him,

then he would demonstrate a very severe regression in his emotional adjustment

and particularly in his behavior." In short, "the situation would revert to the

situation that was in effect at the time of the child's removal." The doctor

emphasized that Gil requires a structured environment where he knows what to

expect, what the rules are, and knows the consequence of failing to conform to

expectations. The child needs a stimulating environment with opportunities "to

engage in learning experiences, to engage with a parent, to orient the child as to




                                                                          A-0236-18T1
                                       12
what to expect from other people, from the child's peers, to provide some

continuity with the child's history."

      Dr. Dyer explained that for someone such as Wendy who suffered from

schizoaffective disorder, which includes bipolar disorder and schizophrenia, the

underlying disease process is always present. If the afflicted individual is in a

sufficiently stable, rewarding, and stress-free environment, regression is

unlikely. In Dr. Dyer's opinion, Wendy was in such an environment —she had

moved into a group home—which explained her stability. If, however, the

responsibility for raising a child is added, the likelihood is Wendy will relapse.

      Concerning the doctor's bonding assessments, his overall impression was

that Gil had a positive emotional connection to his mother, Wendy. However,

the child also was very comfortable with the resource parents and was

developing an attachment to them. Dr. Dyer found that Gil looked to them for

structure, stimulation, and guidance. In fact, Gil had made significant strides in

behavioral improvement since being placed with his resource parents.

      Dr. Dyer opined that Gil's stability and improvement had resulted from

his caretakers providing him with a structured and appropriate parental

environment in which Gil was flourishing. The doctor also explained that Gil

had become dependent on his resource parents.            The doctor had every


                                                                          A-0236-18T1
                                        13
expectation that the attachment Gil had formed with his resource parents "would

grow and deepen the longer he stays there."

      On the other hand, if Gil were removed from his resource parents, "it

would be as though a major part of his inner emotional world had dropped out

from under him. And we would have a very distressed and disorganized child."

      Dr. Dyer believed that being out of Wendy's care for a substantial time

during his childhood would likely cause Gil to experience some sort of loss,

because Gil likes his mother and enjoys seeing her. Nevertheless, the loss would

not, in the doctor's opinion, rise to the level of some sort of serious psychological

impact or long term negative impact on Gil's psychological growth and

development.

      Moreover, the doctor had no concerns whatsoever as to the ability of the

resource parents "to mitigate whatever negative effects might be associated with

the severing of a relationship with [Gil's] mother." The doctor had "every

confidence in their responding appropriately in meeting this child's special

needs, going forward." In view of Wendy's negative prognosis concerning

parenting capacity, the doctor was of the opinion that Gil should not be deprived

of permanency. On the contrary, the doctor believed "there is an urgency for

this child to have a set of adults or an adult to whom he can turn for comforting


                                                                             A-0236-18T1
                                        14
in times of distress, for protection in times of perceived danger, and whom he

can proceed as the individual or individuals who are entrusted with absolute

ultimate parental authority and responsibility for him."

      Samiris Sostre, M.D., the Division's expert in psychiatry, agreed with Dr.

Dyer's conclusions. Based on her evaluation of Wendy and her review of

Wendy's records, she diagnosed Wendy with schizoaffective disorder, that is, a

combination of schizophrenia and bipolar disorders. She noted Wendy's history

of symptoms that included disorganized thinking, delusions, disorganized

behaviors, and agitation, and she added that Wendy had provided a history of

depressive episodes in the past.

      Although Dr. Sostre thought Wendy was doing well when she evaluated

her, Wendy's schizophrenia prevented her from recognizing Gil's emotional

needs.   Because Wendy did not have the ability to respond to her child,

emotionally, and because there was nothing that could be done to correct that

problem, Wendy's ability to parent was in turn affected.

      Dr. Sostre concluded that due to Wendy's psychiatric condition, a deficit

in her cognitive skills that made it difficult for her to develop new skills, and

the absence of treatment to minimize her psychiatric illness, Wendy was not able

to independently parent Gil in the future.


                                                                         A-0236-18T1
                                      15
      Wendy presented two witnesses at trial: her father and an expert in

psychiatry. Her father testified that after Gil was removed from her care, Wendy

became more focused, not as tired, and "much more like a normal person would

be." He felt Wendy was doing much better, since now she had a nice routine

taking "three buses every day to Ridgewood for groups" and getting help.

Wendy's father also believed Wendy was a good mother and deserved another

chance, suggesting that her medication at the time of removal was incorrect, and

negatively impacted her ability to parent.

      The psychiatrist Wendy presented, Doctor Howard E. Gilman, held an

opinion that differed from that of the Division's experts. Dr. Gilman conducted

evaluations of Wendy in December 2016 and March 2018 and reviewed her

records. According to him, Wendy's records revealed she had been free of acute

psychotic symptoms for close to eight years. Although he diagnosed her with

borderline personality disorder, he found it notable that in recent years "there

was something going on in her treatment that was helping her to have her

symptoms under better control than she had previously."

      Dr. Gilman explained that during her later evaluation, Wendy was calm,

engaging, pleasant, and had "good judgment and insight, in the sense that she

understood that she needed treatment, and she was able to follow that treatment."


                                                                         A-0236-18T1
                                      16
In contrast, during the 2016 evaluation he found Wendy unstable and predicted

"a poor course." Thus, Wendy had improved since 2016, now understood that

she was ill, welcomed treatment, and complied with her medications.

      Dr. Gilman disagreed with Dr. Sostre's diagnosis of schizoaffective

disorder. In the course of his evaluation, Dr. Gilman did not notice "any ongoing

or chronic symptoms of psychosis, that [he] would expect to see in someone

with schizoaffective disorder." He reiterated that Wendy continued to work with

a treatment team and recognized the need for help, which would lead to a better

prognosis. Dr. Gilman ultimately opined that Wendy was currently stable, and

her psychiatric condition did not preclude her from parenting or raising Gil.

      In a thorough, thoughtful, and comprehensive written decision, Judge

Darren T. DiBiasi determined the Division had clearly and convincingly proved

that termination of Wendy's parental rights was in Gil's best interest. Judge

DiBiasi found that Gil's safety, health and development were in danger at the

time of removal and continued to be in danger due to Wendy's failure to o btain

parental capacity. The judge found that despite Wendy's strong love for Gil, she

was unable to safely parent him due to her unresolved mental health issues ,

which caused lapses in her parental judgment that threatened Gil. The judge




                                                                         A-0236-18T1
                                      17
found credible the testimony of the Division's experts that Wendy did not fully

grasp the extent to which her problems could be harmful to Gil.

      In addition to the unhealthy and unsafe conditions Division workers found

when they visited Wendy's home, the judge noted Wendy's inabilit y to sense

Gil's basic needs, for example, when he was cold. The judge found that Wendy

was incapable of maintaining her own medication schedule.

      Judge DiBiasi found credible the testimony of Drs. Dyer and Sostre that

emphasized Wendy's need for ongoing supervision and guidance. As the judge

pointed out, even Dr. Gilman emphasized that Wendy must remain in treatment

and comply with recommendations of her treatment team. Although Dr. Gilman

opined that Wendy's mental illness alone did not preclude her from parenting

Gil, he acknowledged Wendy's condition could create a potentially dangerous

environment for her son.

      Next, Judge DiBiasi determined Wendy was unable to eliminate the risk

she posed to her child and was unable to provide a safe and stable home for Gil.

The judge detailed the overwhelming evidence presented by the Division on this

issue. In addition, the judge noted that the young child's behavioral issues and

specific needs required extra patience, attention, and frustration tolerance.

Wendy, however, demonstrated ongoing difficulty with organizing, imputing,


                                                                        A-0236-18T1
                                      18
and processing information. Her illness and its consequences made it nearly

impossible for Wendy to parent properly.

      Moreover, despite medication and compliance with the Division's

recommendations, Wendy's "deficits will always exist and are untreatable, even

with extensive therapy."   Once again, the court found Dr. Sostre's opinion

credible and noted that Dr. Gilman acknowledged Wendy "requires ongoing

permanent treatment regardless of her diagnosis." The judge also cited Dr.

Gilman's acknowledgment that Wendy would likely be negatively affected by

stressors and that her condition had a potential to create a dangerous

environment for Gil. Judge DiBiasi agreed with the Division's experts that

Wendy's persistent, disruptive, and severe symptoms prevented her from

effectively parenting Gil. In short, the judge found that Wendy was unable to

eliminate the harm she posed to Gil.

      Judge DiBiasi found the Division had made reasonable efforts to provide

services to help Wendy correct the circumstances that led to Gil's placement.

Last, Judge DiBiasi found the Division had clearly and convincingly proven that

terminating Wendy's parental rights would not do more harm than good. In that

regard, the judge found credible Dr. Dyer's testimony concerning the bonding

of Gil with his resource parents, as well as Dr. Dyer's opinion that terminating


                                                                        A-0236-18T1
                                       19
Wendy's parental rights would cause no lasting harm to Gil. Judge DiBiasi

clearly recognized that Wendy loved Gil. However, after carefully considering

all the evidence, the judge concluded the Division had clearly and convincingly

proven that terminating Wendy's parental rights was in Gil's best interests.

      We must consider the judge's decision in light of well-established legal

principles that guide our review. Parents have a constitutionally protected,

fundamental liberty interest in the care, custody, and supervision of their

children. Santosky v. Kramer, 455 U.S. 745, 753 (1982); N.J. Div. of Youth &

Family Servs. v. M.M., 189 N.J. 261, 279 (2007). Nonetheless, that interest is

not absolute and "must be balanced against the State's parens patriae

responsibility to protect the welfare of children." N.J. Div. of Youth & Family

Servs. v. G.L., 191 N.J. 596, 605 (2007) (internal citations omitted) (quoting

M.M., 189 N.J. at 294-95).        In some cases, termination of a parent's

constitutionally protected interest may be necessary to protect a child. N.J. Div.

of Youth & Family Servs. v. A.W., 103 N.J. 591, 599 (1986).

      The Division is "the State agency for the care, custody, guardianship,

maintenance and protection of children." State ex rel. J.S., 202 N.J. 465, 477

(2010) (quoting N.J.S.A. 30:4C-2(a)). When the Division seeks to terminate a

person's parental rights, a court must determine if doing so is in the child's or


                                                                          A-0236-18T1
                                       20
children's best interests. The "best interests" standard is codified in N.J.S.A.

30:4C-15.1(a), which requires the Division prove by clear and convincing

evidence:

            (1) The child's safety, health or development has been
            or will continue to be endangered by the parental
            relationship;

            (2) The parent is unwilling or unable to eliminate the
            harm facing the child or is unable or unwilling to provide
            a safe and stable home for the child and the delay of
            permanent placement will add to the harm. . . . ;

            (3) The [D]ivision has made reasonable efforts to
            provide services to help the parent correct the
            circumstances which led to the child's placement
            outside the home and the court has considered
            alternatives to termination of parental rights; and

            (4) Termination of parental rights will not do more
            harm than good.

See also A.W., 103 N.J. at 604-11.

      Family courts deciding the profound issues involving the welfare of

children have special expertise and their fact finding is entitled to deference by

appellate courts. Cesare v. Cesare, 154 N.J. 394, 413 (1998). For that reason,

we will not disturb a Family Part judge's findings of fact unless "convinced that

they are so manifestly unsupported by or inconsistent with the competent,

relevant and reasonably credible evidence as to offend the interests of


                                                                          A-0236-18T1
                                       21
justice." Id. at 412 (quoting Rova Farms Resort, Inc. v. Inv'rs Ins. Co., 65 N.J.
474, 484 (1974)). We owe no deference, however, to "[a] trial court's

interpretation of the law and the legal consequences that flow from established

facts." Manalapan Realty L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378

(1995).

      After considering Wendy's arguments in light of the record developed

during the guardianship trial, controlling legal principles, and our standard of

review, we affirm the guardianship judgment, substantially for the reasons

expressed by Judge DiBiasi. This is a difficult case. Indisputably, Wendy loves

her son and wants to care for him. Gil, in turn, has an attachment to his mother.

But our role is not to retry the case, reassess the parties' proofs, or substitute our

judgment for that of the trial court. In these difficult cases, the ultimate decision

whether to terminate parental rights is placed in the first instance—as it should

be—with those judges with special expertise in such matters who have had the

opportunity to assess firsthand an extensive body of proof and often conflicting

expert opinions.

      That is precisely what took place in this case. Judge DiBiasi's sensitive

but comprehensive factfinding and credibility determinations and his resolution

of the profound issues that confronted him in this case are amply supported by


                                                                              A-0236-18T1
                                         22
credible evidence on the record. Wendy's arguments, though understandable,

are based on her view of the evidence, which is not consistent with our standard

of review. Judge DiBiasi's decision is anything but one we would disturb as so

manifestly unsupported by or inconsistent with the competent, relevant and

reasonably credible evidence as to offend the interests of justice.

      Affirmed.




                                                                        A-0236-18T1
                                       23